Title: From George Washington to Lieutenant Colonel Joseph Reed, 31 January 1776
From: Washington, George
To: Reed, Joseph



My dear Sir,
Cambridge 31st of Jan: 1776.

In my last (date not recollected) by Mr John Adams, I communicated my distresses to you, on Acct of my want of your Assistance—since this, I have been under some concern at doing of it, least it should precipitate your return before you were ripe for it, or bring on a final resignation, which I am unwilling to think of, if your return can be made convenient and agreeable—True it is, that from a variety of Causes my business has been, & now is, multiplied & perplexed; whilst the means of execution is greatly contracted. this may be a cause for my wishing you here, but no Inducement to your coming, if you hesitated before.
I have now to thank you for your favours of the 15th 16th & 20th Instt; and for the several Articles of Intelligence which they convey—the Acct given of your Navy, at the sametime that it is exceedingly unfavourable to our wishes, is a little provoking to me; in as much as it has depriv’d us of a necessary Article which otherwise would have been sent hither; but which, a kind of fatality I fear will forever deprive us of—In the Instance of New York, we are not to receive a particle of what you expected would be sent from thence—the time and Season is passing away, as I believe the Troops in Boston also will, before the Season for taking the field arrives. I dare say they are preparing for it now, as we have undoubted Intelligence of Clintons leaving Boston with a number of Troops (by different Accts from four or five hundred to 10 Companies of Grenadiers, & nine of light Infantry) believed to be design’d for Long Island, or New York, in consequence of Assurances from Governor Tryon of a powerful Aid from the Tories there.
I hope my Countrymen (of Virginia) will rise superior to any losses the whole Navy of Great Britain can bring on them, &

 

 

that the destruction of Norfolk, & threatned devastation of other places, will have no other effect than to unite the whole Country in one indissoluble Band against a Nation which seems to be lost to every sense of Virtue, and those feelings which distinguish a Civilized People from the most barbarous Savages. A few more of such flaming Arguments as were exhibited at Falmouth and Norfolk, added to the sound Doctrine, and unanswerable reasoning containd (in the pamphlet) Common Sense, will not leave numbers at a loss to decide upon the Propriety of a Seperation.
By a Letter of the 21st Instt from Wooster I find that Arnold was continuing the Blockade of Quebec the 19th which, under the heaviness of our loss there, is a most favourable Circumstance, & exhibits a fresh proof of Arnolds Ability and perseverence in the midst of difficulties. the re-inforcement ordered to him will, I hope, compleat the entire Conquest of Canada this Winter; and but for the loss of the Gallant Chief & his brave Followers I should think the re-buff rather favourable than otherwise; for had the Country been subdued by such a handful of Men ’tis more than probable that it would have been left to the defence of a few, & rescued from us in the Spring—Our Eyes will now, not only be open to the Importance of holding it, but the numbers which are requisite to that end.
In return for your two Beef & Poultry Vessels from New York, I can acquaint you that our Commodore, Manley, has just taken two Ships from Whitehaven to Boston with Coal & Potatoes & sent them into Plymouth, & fought a Tender (close by the Light House, where the Vessels were taken) long enough to give his Prizes time to get off, in short till she thought it best to quit the combat, & he to move of from the Men of War wch were Spectators of this Scene.
In my last I think I inform’d you of my sending Genl Lee to New York with Intention to secure the Tories of Long Island &ca; and to prevent, if possible, the Kings Troops from making a Lodgment there; but I fear the Congress will be duped by the Representations from that Government or yield to them in such a manner as to become Marplots to the Expedition. The City seems to be entirely under the Government of Tryon & the Captn of the Man of War.
Mrs Washington desires I will thank you for the Picture sent

her. Mr Campbell whom I never saw (to my knowledge) has made a very formidable figure of the Commander in Chief giving him a sufficient portion of Terror in his Countenance. Mrs Washington also desires her Compliments to Mrs Reed &ca as I do—& with the sincerest regard & Affection I remain Dr Sir Yr Most Obedt Servt

Go: Washington

